People v Lewis (2017 NY Slip Op 08691)





People v Lewis


2017 NY Slip Op 08691


Decided on December 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2008-01851
 (Ind. No. 07-00146)

[*1]The People of the State of New York, respondent, 
vLeo M. Lewis, Jr., appellant.


Leo M. Lewis, Jr., Napanoch, NY, appellant pro se.
Thomas P. Zugibe, District Attorney, New City, NY (Carrie A. Ciganek of counsel), for respondent.
James D. Licata, New City, NY (Ellen O'Hara Woods of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 6, 2010 (People v Lewis, 72 AD3d 705), affirming a judgment of the County Court, Rockland County, rendered February 11, 2008.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., LEVENTHAL, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court